         Case 1:19-cr-00940-JCH Document 193 Filed 05/06/20 Page 1 of 4



                        `IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,                   )
                                            )
                      Plaintiff,            )
                                            )
        vs.                                 )                      Case No.: 19-cr-940 JCH
                                            )
BRANDON CHARLEY,                            )
                                            )
                      Defendant.            )

    BRANDON CHARLEY’S MOTION FOR PAYMENT BY THE UNITED STATES
      DEPARTMENT OF JUSTICE FOR THE VIDEOTAPED DEPOSITION OF
                        CHARLINDA YAZZIE

        The Defendant, Brandon Charley, by his attorneys, Jason Bowles of the Bowles Law

firm, and Robert J. Gorence of Gorence & Oliveros, P.C., respectfully moves the Court to enter

an Order directing the United States Department of Justice to pay Moir Litigation Video LLC for

the videotaping of the Deposition of Charlinda Yazzie on January 16, 2020. As grounds, Mr.

Charley states as follows:

        1.     Mr. Charley included Ms. Yazzie in his witness list filed on October 22, 2019

(Doc. 108). At that time, the Court had ordered that the trial was set to commence on January 8,

2020.

        2.     When Ms. Yazzie could not be served with a subpoena by the United States

Marshals Service because she could not be located. Mr. Charley moved to vacate the January 8,

2020 trial setting. See Motion to Continue Trial Set for January 8, 2020 (Doc. 155).

        3.     On December 23, 2019, after additional unsuccessful attempts by the United

States Marshals Service to serve the subpoena on Ms. Yazzie, the Court granted Mr. Charley’s

Motion to Continue the January 8, 2020, trial on the grounds that Ms. Yazzie was a material

witness. On January 7, 2020, the Court issued a warrant for Ms. Yazzie’s arrest.
         Case 1:19-cr-00940-JCH Document 193 Filed 05/06/20 Page 2 of 4



        4.      Ms. Yazzie was arrested pursuant to the material witness warrant on Monday,

January 13, 2020. She had her initial appearance before United States Magistrate Judge Steven

C. Yarbrough on January 14, 2020. At that point, Ms. Mary McCleary was appointed through

the Criminal Justice Act (CJA) as her attorney. Judge Yarbrough set a hearing on a motion for

detention on Wednesday, January 15, 2020. Counsel for Mr. Charley did not oppose Ms.

Yazzie’s release provided that she would appear the next day for a Fed. R. Crim. P. 15

deposition for purposes of securing her trial testimony. Undersigned counsel was informed by

Ms. McCleary that Ms. Yazzie was amenable to testifying in a deposition if in fact that would

suffice for her trial testimony.

        5.      Accordingly, on January 15, 2020, counsel filed a Notice to Take Videotaped

Deposition of Charlinda Yazzie to be used as trial testimony (Doc. 171).

        6.      On January 16, 2020, Ms. Yazzie, accompanied by her counsel Mary McCleary,

appeared at the Pete V. Domenici Courthouse and, pursuant to the deposition notice, the

videotaped deposition to obtain trial testimony was conducted.

        7.      On April 23, 2020, undersigned counsel received the invoice from the

videographer for the videotaping of the deposition of Charlinda Yazzie.

        8.      On April 24, 2020, undersigned counsel submitted the invoice from Moir

Litigation Video LLC to AUSA Spindle requesting that the United States Attorney’s Office send

payment to Moir Litigation Video LLC for the videotaping of the Deposition of Charlinda

Yazzie. See Exhibit A, Invoice from Moir Litigation Video LLC.

        9.      On May 5, 2020, AUSA Spindle advised undersigned counsel that the original

motion requesting payment for the deposition of Charlinda Yazzie did not cover the




                                                2
         Case 1:19-cr-00940-JCH Document 193 Filed 05/06/20 Page 3 of 4



videographer and, therefore, a new motion would need to be filed requesting payment for the

videographer.

       10.      AUSA Spindle does not oppose the relief requested in this Motion.

       WHEREFORE, for the foregoing reasons, Defendant Brandon Charley respectfully

requests that the Court enter an order directing the United States Department of Justice to pay

Moir Litigation Video LLC for the videotaping of the Deposition of Charlinda Yazzie taken on

January 16, 2020.

                                             Respectfully submitted,

                                             /s/ Jason Bowles
                                             Jason Bowles
                                             Bowles Law Firm
                                             P.O. Box 25186
                                             Albuquerque, N.M. 87125-5186
                                             (505) 217-2680
                                             jason@bowles-lawfirm.com

                                             and

                                             Robert J. Gorence
                                             Gorence & Oliveros, P.C.
                                             300 Central Avenue SW, Suite 1000E
                                             Albuquerque, NM 87102
                                             (505) 244-0214
                                             gorence@golaw.us
                                             Attorneys for Defendant Brandon Charley




                                                3
        Case 1:19-cr-00940-JCH Document 193 Filed 05/06/20 Page 4 of 4



                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 6th day of May, 2020, I filed the foregoing
electronically through the Court’s CM/ECF system, which caused the following counsel to be
served by electronic means, as more fully reflected on the Notice of Electronic Filing:

       Joseph Spindle, Attorney for the United States
       Joseph.Spindle@usdoj.gov

       Letitia Simms, Attorney for the United States
       Letitia.simms@usdoj.gov


/s/ Robert J. Gorence
Robert J. Gorence
Gorence & Oliveros, P.C.




                                               4
